Case 4:20-mj-04676-N/A TF POCUnG Bt Angled 03/30/20 Page 1of1
(Electronically Submitted)

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.

 

Jonathan Adrian Larose MAGISTRATE'S CASE NO.

DOB: 1992; United States
20-04676 MJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(i) and 1324(a)(1)(B)G)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about March 28, 2020, in the District of Arizona, Jonathan Adrian Larose, knowing or in reckless
disregard that certain alien, namely Clemente Alejandro-Garcia, had come to, entered, and remained in the
United States in violation of law, did transport and move said alien within the United States by means of

transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private
financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)GB and 1324(a)(1)(B)(.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about March 28, 2020, in the District of Arizona, United States Border Patrol Agents (BPA) saw a
Department of Public Safety Officer contacting a 2020 Volvo XC90 at a Texaco gas station in Willcox. The
vehicle had stopped at the gas pumps. BPA stopped to assist the officer. The officer told the agents that he
had a consensual encountered with the occupants’ of the vehicle and the driver Jonathan Adrian Larose
told him he picked up a hitchhiker. The Larose and an adult passenger then walked inside the Texaco. A third
subject remained in the vehicle and the officer suspected he was an illegal aliens. The BPA determined that
the subject in the vehicle was an illegal alien.

Material witness Clemente Alejandro-Garcia stated he had arranged to be smuggled into the United States
for money. Alejandro said he crossed the border illegally.

In a post-Miranda statement, Larose admitted he knew his rear seat passenger was an illegal alien. Larose
said he had completed two trips prior today and he transported the illegal aliens to a stash house in Phoenix.
Larose would have been paid $700 USD for transporting the illegal alien this time

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Clemente Alejandro-Garcia

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is Digs taney RICARDOFSLA
true and correct to the best of my knowledge. RICARDO [SLA siisiinnicee ree of

AUTHORIZED BY: AUSA JAA/Sri OFFICIAL TITLE
BPA Ricardo H. islava

 

 

Sworn by telephone _x

 

 

 

SIGNATURE OF MAGISTRATE JUDGE! Ong S DATE
March 30, 2020

 

ti

See Federat rales of Criminal Procedure Rules 3, 4.1, and 54

 

 
